Per Curiam.
Appeal from an order of the superior court of Whitman county appointing a receiver of certain property of respondent which had been delivered to appellants as trustees. From the record we have concluded that the order should be affirmed, for the reason that it appears to us that Rourke was the agent of the appellants, and not of the respondent. He was appointed by appellants, subject to removal by them; and, however great his interest in the respondent corporation might be, it did not relieve appellants of the duty to respondent of seeing that the trust property was not destroyed, or the object of the trust rendered nugatory, through the act of appellants’ agent. Hpon the record here presented — not desiring to go beyond it, or to prejudice the case that may come here upon appeal from the final judgment — we are constrained to hold that the respondent corporation is not chargeable *364•with the acts of misconduct which are alleged in appellants’ affidavit to have been committed by Rourke. We do not think that the injunction issued by the circuit court of Umatilla county, Oregon, which enjoined and restrained respondent from commencing actions at law or suits in equity involving the subject matter involved in that suit, can be held to prevent it from making any defense or prosecuting any cross action when sued by the appellants, as it was in the present case. The only effect of that injunction, as it seems at present to us, would be to prevent the respondent from taking the initiative in a judicial contest.
Upon the record, we think the trial court did not abuse its discretion, and the order will be affirmed.